Citation Nr: 1206009	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  99-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Christopher Corsones, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from June 1946 to March 1948.  Commendations and awards include a World War II Victory Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the Veteran's claim of service connection for a back disability on the grounds of no new and material evidence.

In October 1998 the Veteran testified in a Decision Review Officer hearing; and in August 2001 he testified before a Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  Transcripts of both hearings are in the claims file.

In a decision dated in December 2001, the Board determined that new and material evidence had been submitted to reopen the claim, and then remanded the claim for service connection for further development, which was done.  

In a decision dated in November 2002, the Board denied the claim for service connection for a back disability.  The Veteran appealed the Board's November 2002 decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in April 2004 the Court vacated the November 2002 Board decision and remanded the claim for readjudication.  In February 2008 the Federal Circuit affirmed the lower Court's April 2004 decision.

In July 2008, the Board, in compliance with the April 2004 Order, remanded the matter for provision to the Veteran of additional VCAA notice.  The Board also ordered that a request for VA and private medical records dating from 2002 be made.  The requested notice was sent in September 2008; however, a request for medical records, pursuant to the Board's July 2008 remand, was not made.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

In July 2010 the Board sent the Veteran a letter advising him that the judge that had presided over his 2001 Travel Board hearing had retired, and offered the Veteran the opportunity to testify at another hearing, which he accepted.

In July 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  A transcript of the hearing is in the claims file.

In September 2011 the Board remanded the matter for acquisition of VA and private medical records.  VA medical records were duly obtained and associated with the claims file in September 2011.  In November 2011 the Veteran's attorney advised that the physician that had treated the Veteran in service was now deceased, and that private medical records from this physician were not available.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The record contains credible lay evidence of a fall during service, but there is no corroborative evidence of a chronic back disorder in service; no medical evidence of a back disorder in the year after the Veteran's 1948 separation from service; and no corroborative evidence of a back disorder prior to a post-service motor vehicle accident in 1953.






CONCLUSION OF LAW

A disability of the back was not incurred, and may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by letter, dated in September 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease that began in or was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  He was also apprised of how VA determines disability ratings and effective dates.

Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Although the 2008 letter was issued after the initial rating decision, the timing error was not prejudicial as the letter was followed by numerous re-adjudications of the claim, and the Veteran has had extensive opportunity to submit additional evidence.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records (STRs), service personnel records, VA treatment records, and private medical records.  In addition, the Veteran testified before the undersigned Veterans Law Judge in support of his claim.  

The Board notes that the Veteran has not been provided a VA examination regarding his claim of service connection, but finds that none is required in this case.  Such development is necessary if the information and evidence of record contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); but see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

In this case, while the Veteran has presented credible lay evidence of an event (fall) in service, there is no corroborative evidence of a chronic back disorder during service or within the year thereafter; no corroborative evidence, post-service, of a back disorder prior to a post-service motor vehicle accident (see 38 C.F.R. § 3.303(a) (providing that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim); and no probative evidence of a nexus between a current back disorder and service.  The Board accordingly finds that a VA examination with nexus opinion is not necessary.  Soyini, 1 Vet. App. 540, 546.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of the claim decided herein, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim of service connection for a back disorder.


Facts

The Veteran is seeking service connection for a current low back disorder, which he relates to a fall down a submarine hatch in 1948.

STRs, including the reports of the Veteran's June 1946 induction and March 1948 separation examinations, are absent any complaints, diagnoses or treatments for a back injury.  On the separation examination, the spine is listed as normal.  It was specifically noted that there was no history of illness or injury in service.  

Post-service medical records are negative for any back pathology until June of 1953.  Private medical records dated in June 1953 advise that the Veteran had been thrown out of a car during a motor vehicle accident on June 10, 1953, and was unconscious for a short period of time.  The Veteran was transferred to an emergency room, with complaints of right ankle and low back pain.  Physical examination found pain in the low back.  X-rays found no abnormalities of the lumbosacral, but minimal irregularity of the dorsal spine at D12 was detected.  The radiologist stated that this "could represent a fractured vertebræ."  Diagnosis was contusions of right gluteal region and low back.  X-rays of the dorsal and lumbar spine in September 1954 found no evidence of fracture, but there was evidence of Schmorl's nodes involving the upper lumbar vertebræ.

There is no record of any back injury, or a history of symptoms, prior to the 1953 motor vehicle accident.

Records dating from January 1978 to September 1990 show treatment by a private physician for various conditions.  Progress notes dated in January 1978 document complaints of low back sprain.  X-rays of the dorsal and lumbosacral spine found slight scoliosis in the mid dorsal area, and minor hypertrophic spurring on the right side at the T9-10 level.  Lumbar vertebral bodies were well preserved.  Some narrowing of the lumbosacral joint posteriorly was noted, with an impression of minor degenerative changes in the spine.  

Treatment notes dated in October 1978, September 1981, June 1983, and June 1985 refer to degenerative joint disease of the spine.  X-rays in June 1983 found minimal osteoarthritic changes in the mid lumbar area and mild narrowing at L4 L5 and L5 S1 disc spaces.  X-rays in May 1986 found degenerative disease of the thoracic spine, with no compression fracture identified.  

In a September 1986 record the Veteran reported exercising daily and feeling good.  There is also a Summary page of Active Problems, which notes a January 1978 onset date of degenerative joint disease of the thoracolumbar spine and a lumbosacral sprain.

A private medical record dated in May 1984 advises that the Veteran was being treated for acute low back pain caused by a fall on ice in March 1984.  It was noted that the Veteran had been unable to work during the past 2 weeks.  X-rays found no evidence of fracture.  Physical examination found slight impairment of straight leg raising on the right with moderate paravertebral muscle spasm in the low back and impaired functional activity.   The Veteran was advised to refrain from working for an additional eight weeks.  

In a letter dated in September 1991 a personal friend and neurologist stated that he had been treating the Veteran for "the past several years" for chronic osteoarthritis of the lumbosacral spine.  In June 1992 this same physician averred he was personally acquainted with the Veteran and remembered the occurrence of a fall on a submarine in the late 1940's, although he had forgotten the details of the injury.  The physician stated that the Veteran did reasonably well after the fall until the early 1960s, when he began to complain of recurrent low back pain and impaired mobility and functional performance.  The physician noted that the Veteran continued to have substantial recurrent medical complaints in subsequent years, and that he was managed conservatively with work and exercise reduction, avoidance of lifting, a firm mattress and bed board, non-narcotic analgesia, and physical therapy for low level pain.  

In a letter dated in June 1993, a neurosurgery physician advised that EMG and MRI studies of the Veteran's back showed active denervation changes in the left L5 distribution.  MRI showed moderate stenosis and superimposed disc herniation at L4-5 on the left, with a fragment going up behind the body of L4.  In a second letter of the same date, the physician documented the Veteran as reporting that he had injured his back about 40 years prior in an automobile accident, and had been told at that time that he had a disc injury.  Since then, he had had a few episodes of severe low back pain without radiation, resolving with a few days rest, which had intensified in severity six months ago.  X-rays in June 1993 found left paracentral herniated nucleus pulposus at L4-5; retrolistesis of L5 on L4; small right paracentral herniated nucleus pulposus at L2-3 and L5-S1; and conjoint nerve root sleeve at L5-S1.  The physician added that MRI showed nerve compression, and a treatment plan of diskectomy with later treatment as needed for spinal stenosis was recommended.  

In June 1993, the Veteran applied for Social Security disability benefits.  In support of his claim he testified, during an October 1994 hearing, that he had injured his back in an automobile accident "quite a few years" prior to the alleged onset of disability in December 1981.  There was no mention of any earlier trauma or injury in military service.  

In a letter dated in June 1995 a private gastrointestinal physician reported that x-rays of the back showed worsening degenerative changes in the lumbosacral spine since August 1991.  

In correspondence dated in November 1996 the Veteran's brother averred that the Veteran had informed him by letter in 1948 that he had fallen down the hatch of a submarine and injured his back.  The letter was unavailable.  A longtime childhood friend also reported that the Veteran had told him a story about falling down a submarine hatch and sustaining a back injury.  

An April 1998 pain management consultation report notes that the Veteran had undergone a laminectomy in 1996 for lower back pain; and an epidural steroid injection in April 1998.  Diagnosis was failed back surgery syndrome and lumbar nerve root compression syndrome.  

In October 1998, the Veteran's personal friend/neurologist submitted a third letter stating that the Veteran had been a patient of his for the past twenty years because of symptoms and signs of lumbar nerve root disease stemming from a back injury he sustained while on active military service.  He advised that the Veteran had intervertebral disc syndrome, and added that symptoms were present during all waking hours.

Also of record is an October 1998 lay statement from an attorney-acquaintance, who said that he recalled visiting the Veteran at a clinic in the early 1950s, during which time the Veteran was informed that he would have "very serious back problems in or about thirty years."  He stated that the Veteran was then in pain and anguish.  He then proclaimed that the Veteran had been suffering from severe back pain which he sustained when he was injured in a fall through the open hatch of a submarine in 1948.

During an October 1998 Decision Review Officer hearing the Veteran testified that in 1948 he slipped down the hatch of a submarine and hurt his back.  He testified that he did not know any of the soldiers who were present at the time of the incident, so there was no one who could corroborate the incident.  He said that he was helped out of the hatch by two mates and driven to the dispensary, where he was treated by a military doctor and kept in the dispensary on traction.  He stated that the physician took x-rays of his back after a couple of days, and recommended that the Veteran be transferred to a Naval Hospital.  He testified that he decided to forego the recommended treatment to avoid any delay in his discharge from military service.  He added that he never reported the incident.  

He further testified that after his separation from service he was treated for back injury by his family doctor and several other private physicians around 1949 or 1950.  He also reported that he went to college after discharge from service.  He testified that he never filed a claim before because he was well covered by medical insurance and never needed to.  With respect to the post-service motor vehicle accident, he stated that he had a broken arm and kidney but not a broken back.  The Veteran and his attorney conceded to the lack of records of the actual occurrence of the in-service incident.

During an August 2001 Board hearing the Veteran testified that he had secured a tape from the National Archives Trust Fund of the submarine base, which contains the names of the personnel that were in service at the time of his alleged fall down the submarine hatch.  However, he was unable to recollect any names of potential witnesses on the list.  He then basically reiterated his prior testimony before the RO.  When questioned as to how he landed after the fall, he testified that he struck his low back and landed on the floor on his neck.  He added that he used pain pills and was unsure of any bruising because he did not look and could not see at that time.  As to the 1953 motor vehicle accident, he adamantly denied any related back sequelæ.  In response to questions as to his subsequent back history, he testified that he missed work from time to time because of his back about 30 or 35 years after the injury happened.  See Tr. Of August 2001 Hearing, p. 25.

The Veteran also testified to operating a beverage distributorship for about 25 years, and being forced to retire in the early 1990s due to a herniated disc and sciatic nerve damage to his back, with accompanying pain.  

In addition, the Veteran's witness and long time childhood friend testified that he knew of the in-service injury because the Veteran had told him about it.  He testified that he had no knowledge of the Veteran's treatment, post-service, at a private clinic for back pain.  Subsequent to the hearing, the Veteran's attorney submitted statements indicating that every diligent effort had been made to locate medical records from the private hospital and clinic; with no success.

In a December 2001 remand the Board ordered that medical records from the Veteran's personal friend and neurologist be obtained.  The RO was also ordered to obtain detailed information from the Veteran pertaining to the injuries sustained in a post service motor vehicle accident, along with relevant police records of the motor vehicle accident, including any records of hospitalization; VA records of any treatment after August 1999; and medical records from the Social Security Administration that formed the basis of its December 1994 award of benefits.

In June 2002 the Veteran's personal friend and neurologist wrote that he had submitted all records available, and attached duplicates of the three letters previously submitted in September 1991, June 1992, and October 1998.  He also submitted two letters from another physician dated in June 1993; both of which were also previously of record.

In May 2002 public safety officials advised that the requested motor vehicle accident records were either unavailable due to fire, or did not exist.  

In August 2002, the Social Security Administration advised that the Veteran's disability folder had been destroyed.

In July 2011 the Veteran testified before the undersigned Veterans Law Judge regarding his claim for service connection.  During the hearing he testified that he slipped on a hatchway aboard ship and landed on the small of his back, and gave the name of a doctor that he had consulted in the dispensary.  He testified that after the incident he and the doctor sat around drinking coffee and discussing treatment options.  He testified that the doctor recommended that he report to a Naval hospital for better treatment.  On direct query from his attorney about traction, he responded that he had indeed been placed in traction for a few days.  He testified that he was then discharged from the Navy about four weeks later.  He added that he stayed in touch with this military doctor for about 20 years.  

During the course of his testimony the Veteran remarked that he "had an accident, somebody hit [him] in the back, it was a bad thing."  Unfortunately, he was immediately redirected after this disclosure, and did not elaborate further regarding the accident.  

In September 2011 the Board remanded the matter for acquisition of VA treatment records and private medical records from the Navy doctor, whom the Veteran had testified was his longtime friend for some twenty years after service.

In September 2011 VA treatment records were associated with the claims file.  Diagnosis in August 1999 was status post laminectomy in 1995.  The provider added that back pain was under control.  In July 2009 a VA provider noted that the Veteran had been involved in "serious prior mva trauma remote."

In correspondence dated in October 2011 the Veteran's attorney advised that the doctor that had treated the Veteran in service was now deceased, and that no medical records were available.  In correspondence dated in November 2011 the Veteran's attorney added that the now deceased Navy doctor had not made a record of the in-service infirmary treatment.

Principles of service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Preliminarily, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in Service

The Veteran does not allege that his injury was incurred during combat.  However, in this case, the Veteran's allegation of a fall during service is buttressed by statements from his brother, and from a long time personal acquaintance, who each aver that the Veteran advised him of a shipboard fall in or around 1948.  Accordingly, and in the absence of any evidence to the contrary, the Board finds the Veteran's account of an event; namely, a fall onboard ship during service, to be credible.  

On the basis of STRs alone, there is no medical evidence in support of the Veteran's claim, and a chronic back disorder was not otherwise affirmatively shown to have been present in service.  In other words, even accepting as true that an injury occurred, an actual back disorder was not factually shown at that time.  Accordingly, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).


38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology & 
38 C.F.R. § 3.303(d) - First Diagnosed after Service

As STRs contain no mention of chronicity during service, continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim of service connection for a back disorder.  38 C.F.R. § 3.303(a).

Apart from the Veteran's lay allegations there is no evidence, whatsoever, of any symptomatology prior to a post-service motor vehicle accident in the early 1950s.  

To the extent the Veteran's statements are offered as proof of continuity, although he is competent to describe his symptoms, his assertion of continuity since service is not credible because a discharge examination in 1948 found no abnormalities of the spine, and it was specifically noted that the Veteran had sustained no injuries in service.  Moreover, there is no corroborative evidence of back pain prior to the motor vehicle accident in the early 1950s.  

The evidence which is available shows that in June 1953, the Veteran was thrown from his car, after which he was transported secondary to ensuing complaints of back pain for emergency care.  Post accident x-rays of the lumbosacral spine showed no evidence of fracture, and no abnormalities of the lumbosacral vertebrae.  X-rays taken over a year later in September 1954, showed no recognizable evidence of fracture of the dorsal spine; and no fracture, instability or limitation of motion of the lumbar spine in flexion and extension.  Thus as of June 1953 and 1954, the Veteran's lumbosacral spine showed no evidence of fracture, or traumatic abnormalities.

The evidence of record further contradicts the Veteran's assertion of a chronic back condition after service since, after 1953, there is no corroborative evidence of any back pathology until 1978, when low back sprain and arthritic changes of the spine were noted.  Thus, even if the Veteran did, arguably, sustain some sort of injury to his back in service, the medical evidence of record, including diagnostic tests, clearly shows that any putative disorder was acute and transitory, and had obviously resolved without residual disability prior to the 1953 motor vehicle accident.  

Although the Veteran now alleges that he was treated by his family doctor and other physicians soon after service for a back condition, there is absolutely no corroborative evidence to substantiate these assertions.  Indeed, in his claim for Social Security benefits the Veteran made no mention of back pain, much less a back injury, prior to the 1953 motor vehicle accident.  In addition, the Veteran's close friend and neurologist avers that the Veteran's back was fine until the onset of symptoms in the 1960s.  Based on this evidence, and in the absence of any corroborative evidence to the contrary (see 38 C.F.R. § 3.303(a)), the Board does not find the Veteran's late day assertion of chronicity during service, or continuity of symptomatology afterwards, to be credible.  

The Board notes the Veteran's testimony, under oath, that he did not injure his back in the post-service motor vehicle accident; however, this is flatly refuted by the medical evidence of record.  See, e.g., private medical records dated in 1953 and 1954; see also December 1994 Social Security decision.  In addition, the Veteran's personal friend and neurologist advises that the Veteran slipped on ice in March 1984, with ensuing low back pain radiating into the buttocks.  See private medical record dated in May 1984.  This too is evidence of post-service injury to the Veteran's back.  The Board accordingly does not find the Veteran's denial of an injury after service to be credible, and it is accorded no weight.  

To the extent that the lay statements from the Veteran's brother, friend, and attorney-acquaintance have been offered to corroborate the Veteran's allegation of an in service back injury, the Board notes that while the authors are competent to observe and describe factual matters, such as what symptoms an individual was manifesting at a given time, none of these persons claim any independent personal knowledge of the alleged incident; or profess to having a medical background.  Rather, they all merely recount the Veteran's own uncorroborated allegation that a current back disorder is related to his fall during service.  The problem with this is that the serious motor vehicle accident with ensuing back pain in the early 1950s is completely ignored.  The Board accordingly finds these statements to be of no probative weight.  See, e.g., Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (providing that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements). 

Even assuming the veracity of the attorney-acquaintance's assertion that he was present when the Veteran was told he would have very serious back problems in about thirty years, he claims no personal knowledge of the etiology of the Veteran's disorder, the occurrence of the in-service incident, or even the conditions for which the Veteran was actually being treated in the clinic at that time.  Moreover, he says that his sick bed visit with the Veteran was in the early 1950s, which is consistent, timewise, with the Veteran's early 1950s motor vehicle accident.  Additionally, he is not a medical practitioner, so his opinion that the Veteran's current back disorder is related to the fall in-service is of no weight.  In fact, in 1993 the Veteran admitted, to a non-acquaintance neurologist, that his back disorder/disc injury was related to the post-service motor vehicle accident.  The Board accordingly finds that the Veteran's acquaintance-attorney statements and opinion that a current back disorder is related to any event in-service, including the Veteran's fall down a hatch, are not adequate to corroborate the Veteran's claim of a back injury in service.   

To the extent that the Veteran's statements are offered as a lay opinion on the incurrence of his current back disorder, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and do not require specialized knowledge.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge); see also Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded); see Nieves-Rodriguez, 22 Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.).

As an opinion on causation in this case requires specialized knowledge, education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claim.

Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

In this case the Veteran's friend/neurologist says that the Veteran's back condition is related to an in-service injury.  However, he admits that he can not remember the details of the injury in service.  Most significant, however, is the fact that he never mentioned the post-service motor vehicle accident in 1953, or the post-service back injury sustained by the Veteran in 1984, when he slipped on the ice.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  The Board accordingly finds this evidence to be of no probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

After consideration of all the evidence, the Board concludes that there is simply no credible corroborative evidence of a chronic back injury in service, or continuity of symptomatology afterwards.  The preponderance of the evidence is accordingly squarely against the Veteran's claim for service connection for a back disorder; so service connection under 38 C.F.R. § 3.303(b), or as a disability first diagnosed after service under 38 C.F.R. § 3.303(d), is not established and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).

A VA examination is likewise not warranted since there is no corroborative evidence of a back disorder in service, and no probative post-service  evidence of a link to service.  McLendon, 20 Vet. App. 79.

38 C.F.R. §§ 3.307 and 3.309

As for service connection on a presumptive basis, while there is medical evidence in this case of arthritis, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


